                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


INTEGRITY ENERGY, LTD.,                           )    CASE NO. 1:18 CV 978
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                )    JUDGE DONALD C. NUGENT
                                                  )
                                                  )    MEMORANDUM OPINION
JERRAN HUNTER, et al.,                            )    AND ORDER
                                                  )
        Defendants.

        This matter is before the Court on Plaintiff, Integrity Energy, LTD.'s Motion to Compel

Complete Discovery Responses from Defendants (Docket #59); Motion to Compel Complete

Document Production in Response to Subpoenas to Robert Staples, Andrea Staples, Brian

Gilmore, Premier Marketing Solutions and the H.O.P.E. Network (Docket #62); and, Motion to

Compel Complete Subpoena Response from Consumers Energy Bureau, LLC (Docket #76). The

Motions are fully briefed and ripe for review.

       The Court has reviewed all documents of record in this case including its previous

rulings, status conference minutes, and the briefs submitted by the Parties, along with all

supporting exhibits. Fed. R. Civ. P. 26(b)(l) states, "Parties may obtain discovery regarding any

nonprivileged matter that is relevant to any party's claim or defense and proportional to the needs

of the case, considering the importance of the issues at stake in the action, the amount in

controversy, the parties' relative access to relevant information, the parties' resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the
